QWICK MEDIA INC. CONSOLIDATED FINANCIAL STATEMENTS Nine Months Ended September 30, 2015 and 2014 (Unaudited) (Stated in U.S. Dollars) NOTICE OF NO AUDITOR REVIEW OF INTERIM CONSOLIDATED FINANCIAL STATEMENTS In accordance with National Instrument 51‐102 Part 4, subsection 4.3(3)(a), if an auditor has not performed a review of these interim consolidated financial statements they must be accompanied by a notice indicating that these interim consolidated financial statements have not been reviewed by an auditor. The accompanying unaudited consolidated interim financial statements for Qwick Media Inc. (the “Company”) have been prepared by management. The Company’s Audit Committee and Board of Directors have reviewed and approved these consolidated interim financial statements. In accordance with the disclosure requirements of National Instrument 51-102 released by the Canadian Securities Administrators, the Company’s independent auditors have not performed a review of these consolidated interim financial statements. QWICK MEDIA INC. CONSOLIDATED BALANCE SHEETS (Stated in U.S. Dollars) SEPTEMBER 30, DECEMBER 31, (Unaudited) ASSETS Current Cash $ $ Receivables Loan receivable – Accrued interest receivable – Inventory Prepaid expenses Total Current Assets Property and equipment Intangible assets – Total Assets $ $ LIABILITIES Current Accounts payable and accrued liabilities $ $ Due to related parties Loans payable to related parties – Accrued dividends payable Total Liabilities Redeemable Preferred Stock STOCKHOLDERS’ DEFICIENCY Common Stock Authorized: 400,000,000 common shares, $0.001 par value; 100,000,000 preferred shares, $0.001 par value, and series as determined by directors. Issued: 71,128,456 common shares at September 30, 2015 and December 31, 2014 71,128 71,128 Additional Paid-in Capital Deficit ) ) Total Stockholders’ Deficiency ) ) Total Liabilities and Stockholders’ Deficiency $ $ Going Concern, Commitments and Contractual Obligations (Notes 2 and 12) The accompanying notes are an integral part of these unaudited consolidated financial statements. 2 QWICK MEDIA INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Stated in U.S. Dollars) (Unaudited) THREE MONTHS ENDED SEPTEMBER 30, NINE MONTHS ENDED SEPTEMBER 30, Revenue $ Expenses Advertising and promotion Amortization Consulting fees Filing fees ) Foreign exchange ) ) ) Interest and bank charges Inventory costs 79 Management fees Office and administrative Professional fees Rent Salaries, wages and benefits Travel Total Expenses Operating Loss $ ) $ ) $ ) $ ) Other Income Interest income 77 – – Net Loss For The Period $ ) $ ) $ ) $ ) Basic And Diluted Loss Per Common Share $ ) $ ) $ ) $ ) Weighted Average Number Of Common Shares Outstanding The accompanying notes are an integral part of these unaudited consolidated financial statements. 3 QWICK MEDIA INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Stated in U.S. Dollars) (Unaudited) NINE MONTHS ENDED SEPTEMBER 30, Cash Flows (Used In) Provided By: Operating Activities Net loss for the period $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Amortization Stock-based compensation Inventory obsolescence – Changes in operating assets and liabilities: Receivables ) Loans receivable – Prepaid expenses ) ) Inventory ) Due to related parties Accrued dividends payable Accounts payable and accrued liabilities Net cash (used in) provided by operating activities ) ) Investing Activities Cash paid to acquire business ) − Loan receivable – ) Purchase of property and equipment ) ) Net cash (used in) investing activities ) ) Financing Activities Proceeds from loans payable − Net cash provided by financing activities − Net Increase (Decrease) in Cash ) Cash, Beginning Of Period Cash, End Of Period $ $ Non-cash Investing Activities Assets acquired through settlement of notes receivable $ $
